                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF IOWA


IN RE:                                )
                                      )   Bankruptcy No. 20-00142
AMANDA LEIGH STOUDT,                  )
                                      )   Related Doc. 8
                                      )
      Debtor.                         )   Movant: Tara Weir


                            ORDER Regarding Stay

Date of Hearing: March 6, 2020

A preliminary hearing on movant's motion was held. The following appearances
were entered:

         Debtor Jeffrey Taylor
         Movant Matt Reilly
         Trustee Wesley Huisinga

IT IS ORDERED the stay is lifted to pursue the insurance policy limits but not
against Debtor individually. This stay order is filed without prejudice.

                    March 6, 2020
DATED AND ENTERED __________________


                                 ____________________________________
                                 THAD J. COLLINS
                                 CHIEF BANKRUPTCY JUDGE
